PER CURIAM:
Dora Adkins appeals the district court’s order dismissing her civil action alleging claims under the Americans with Disabilities Act. We have reviewed the record and *203find no reversible error. Accordingly, we affirm for the reasons stated by the district court. Adkins v. Fairfax County Sch. Bd., No. 1:08-cv-00091-JCC-JFA, 2008 WL 2076654 (E.D.Va. May 15, 2008). We deny Adkins’ motions “to accelerate” as moot and dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED.